Citation Nr: 1341666	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  07-23 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include social phobia, anxiety disorder, agoraphobia with panic disorder, and depression, as secondary to the service-connected residuals of stroke.        

2.  Entitlement to an increased rating for diabetes mellitus type II, currently rated as 20 percent disabling.  

3.  Entitlement to an initial rating in excess of 10 percent prior to April 25, 2013, and a rating in excess of 40 percent on and after April 25, 2013, for peripheral neuropathy of the right lower extremity secondary to diabetes mellitus type II.  
  
4.  Entitlement to an initial rating in excess of 10 percent prior to April 25, 2013, and a rating in excess of 40 percent on and after April 25, 2013, for peripheral neuropathy of the left lower extremity secondary to diabetes mellitus type II.  

5.  Entitlement to an initial compensable rating for residuals of stroke, secondary to diabetes mellitus type II.  



REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran had active service from July 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of October 2006 and March 2007 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Jackson, Mississippi.  

In the October 2006 rating action, the RO denied an increased rating for diabetes mellitus type II.  In that same rating action, the RO granted service connection for residuals of stroke and peripheral neuropathy of the bilateral lower extremities, both as secondary to service-connected diabetes mellitus type II.  For the residuals of stroke, the RO assigned a 100 percent rating from July 19, 2006, and a noncompensable rating beginning on December 1, 2006.  For the peripheral neuropathy, the RO assigned separate 10 percent ratings for each lower extremity, effective from November 23, 2004.  The Veteran disagreed with the denial of his increased rating claim and also with the ratings assigned to his service-connected residuals of stroke and peripheral neuropathy of the bilateral lower extremities, and subsequently filed a timely appeal.  

In the March 2007 rating action, the RO denied service connection for social phobia.  The Veteran disagreed with the RO's decision and subsequently filed a timely appeal.  

In an August 2013 rating action, the RO increased the disability rating for the Veteran's service-connected peripheral neuropathy of the right lower extremity from 10 percent to 40 percent disabling, effective from April 25, 2013.  In that same rating action, the RO also increased the disability rating for the Veteran's service-connected peripheral neuropathy of the left lower extremity from 10 percent to 40 percent disabling, effective from April 25, 2013.  Thus, the issues are as styled on the title page of this decision.  See Fenderson v. West, 12 Vet. App. 119 (1999).
 
The Veteran testified at an RO hearing in February 2008.  A transcript is of record.  

This case was remanded by the Board in March 2012 and April 2013.   

Although the RO framed the psychiatric claim as service connection for social phobia, the Veteran actually claimed service connection for anxiety.  The medical evidence also shows diagnoses of anxiety disorder, depression, and agoraphobia with panic disorder, in addition to social phobia.  Therefore, the Board has reframed the issue as a claim for an acquired psychiatric disability to include social phobia, anxiety disorder, agoraphobia with panic disorder, and depression, pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (The scope of a mental health disability claim includes any mental disability that may be reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.).

The Veteran has been granted a total disability evaluation based on individual unemployability (TDIU).  That is, he has been found unemployable due to the totality of his service-connected disabilities and is in receipt of a 100 percent disability evaluation.  See 38 C.F.R. §§ 3.340, 3.321, 4.16(a).    

The issue of entitlement to an initial compensable rating for residuals of stroke, secondary to diabetes mellitus type II, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The relevant competent evidence is in relative equipoise as to whether the Veteran's anxiety disorder has been aggravated by his service-connected residuals of stroke.      

2.  The Veteran's diabetes mellitus has required use of insulin and restricted diet, without regulation of activities.

3.  From November 23, 2004 to April 24, 2013, the Veteran's peripheral neuropathy of the right lower extremity was manifest by symptoms analogous to moderately severe incomplete paralysis of the sciatic nerve.  

4.  From April 25, 2013, peripheral neuropathy of the right lower extremity is manifest by symptoms analogous to no more than moderately severe incomplete paralysis of the sciatic nerve with no evidence of muscle atrophy.    

5.  From November 23, 2004 to April 24, 2013, the Veteran's peripheral neuropathy of the left lower extremity was manifest by symptoms analogous to moderately severe incomplete paralysis of the sciatic nerve.  

6.  From April 25, 2013, peripheral neuropathy of the left lower extremity is manifest by symptoms analogous to no more than moderately severe incomplete paralysis of the sciatic nerve with no evidence of muscle atrophy.  


CONCLUSIONS OF LAW

1.  With application of the doctrine of reasonable doubt, the Veteran's anxiety disorder is secondary to his service-connected residuals of stroke.  38 U.S.C.A. §§ 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310(a) (2013).     

2.  The criteria for a rating in excess of 20 percent for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.119, Diagnostic Code 7913 (2013).  

3.  For the period of time from November 23, 2004 to April 24, 2013, the criteria for an assignment of an initial disability rating of 40 percent, but not higher, for peripheral neuropathy of the right lower extremity secondary to diabetes mellitus type II have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2013). 

4.  From April 25, 2013, the criteria for an initial evaluation in excess of 40 percent for peripheral neuropathy of the right lower extremity secondary to diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2013).

5.  For the period of time from November 23, 2004 to April 24, 2013, the criteria for an assignment of an initial disability rating of 40 percent, but not higher, for peripheral neuropathy of the left lower extremity secondary to diabetes mellitus type II have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2013). 

6.  From April 25, 2013, the criteria for an initial evaluation in excess of 40 percent for peripheral neuropathy of the left lower extremity secondary to diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the letters dated in August 2006 and September 2006 that were sent to the Veteran adequately apprised him of the information and evidence needed to substantiate the claims.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the United States Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

At the outset, the Board notes that with respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include social phobia, anxiety disorder, agoraphobia with panic disorder, and depression, as secondary to the service-connected residuals of stroke, given the favorable outcome as noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In regard to the remaining claims for higher ratings for diabetes mellitus type II and peripheral neuropathy of the bilateral lower extremities, the Board finds that VA has met these duties with regard to these claims adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in August 2006 and September 2006 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claims, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the August 2006 and September 2006 letters also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  VA did provide such notice to the Veteran prior to the October 2006 decision that is the subject of this appeal in its August 2006 and September 2006 letters.  With respect to the Dingess requirements, these letters also provided the Veteran with notice of what type of information and evidence was needed to substantiate the claims, as well as the type of evidence necessary to establish a rating or effective date of an award, and such notice was provided prior to the initial decision of the RO.  See Dingess, supra.  Accordingly, the RO provided proper VCAA notice at the required time.            

Moreover, with regards to the notice requirements pertaining to increased-rating claims, there need only be generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to a higher rating, not also citation to alternative diagnostic codes (DCs) or potential "daily life" evidence, etc.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board finds that the August 2006 and September 2006 letters substantially satisfy the current notification requirements for the claims on appeal.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issues adjudicated in this decision.  Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claims by VA.


Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran received VA examinations in August 2006, September 2006, March 2008, May 2010, and April 2013, which were thorough in nature and adequate for the purposes of deciding these claims.  The aforementioned VA examinations revealed findings that are adequate for rating the Veteran's diabetes mellitus and peripheral neuropathy of the bilateral lower extremities.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.

The Board also notes substantial compliance with the remand directives in its previous remands in March 2012 and April 2013.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with remand directives, and the Board itself commits error as a matter of law in failing to ensure compliance).

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, supra. 


II.  Service Connection Claim 

Under VA law, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The elements of a valid claim for direct service connection are as follows: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).



With regard to secondary service connection, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995).  Under the current version of 38 C.F.R. § 3.310(b), the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.  See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at 38 C.F.R. § 3.310(b).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert, 1 Vet. App. at 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The evidence of record shows that the Veteran has been diagnosed with numerous psychiatric disorders, to include anxiety disorder, depression, agoraphobia with panic disorder, and social phobia.  It is the Veteran's specific contention that his diagnosed anxiety disorder has been aggravated by his service-connected residuals of stroke.  In this regard, in an October 20006 rating action, the RO granted service connection for residuals of stroke, secondary to the service-connected diabetes mellitus type II.  The RO noted that the Veteran had experienced a stroke in April 2006.  

A VA Medical Center (VAMC) outpatient treatment record shows that in February 2006, approximately two months prior to the Veteran's stroke, he received follow-up treatment for his diagnosed anxiety disorder.  The examiner noted that the Veteran took prescribed medication to treat his anxiety.  The Veteran indicated that he was not experiencing any of the "old anxiety/panic problems or depressed feelings."  He stated that he continued to work as a welder.  

In July 2006, the Veteran underwent a private mental status evaluation in relation to his claim for disability benefits from the Social Security Administration (SSA).  The examiner indicated that the Veteran had a history of an anxiety disorder.  According to the Veteran, he had worked as a welder until approximately four to five months ago when he had to stop working due to a stroke.  The Veteran stated that since the stroke, he had experienced difficulty formulating words and speaking.  Upon mental status evaluation, the examiner noted that the Veteran was extremely anxious.  According to the Veteran, his anxiety was constant and began when he had the stroke.  The Veteran reported that his heart raced, he perspired, and he could not stay still and would fidget.  He noted that his anxiety was worse when he was in crowds or around strangers.  The Veteran denied any problems breathing but the examiner noted that the Veteran's breathing was very labored and noticeable, especially when he was performing timed tasks.  The diagnosis was anxiety disorder not otherwise specified (NOS), severe, with features of panic and agoraphobia.   

In December 2007, the RO received records from the SSA, which included a Disability Determination and Transmittal Report, dated in August 2006.  The SSA Disability Determination and Transmittal Report shows that the Veteran was awarded Social Security disability benefits for affective/mood disorders (primary diagnosis) and anxiety related disorders (secondary diagnosis).



In March 2008, the Veteran underwent a VA psychiatric evaluation which was conducted by P.A., M.D.  Dr. A. stated that she had reviewed the Veteran's claims file.  According to the Veteran, he had been diagnosed with anxiety prior to his stroke in 2006.  He indicated that after his stroke, he started to have panic attacks, especially if he was out in public.  The Veteran reported that he started to avoid being around people and that he limited his outings to going to the grocery store or Wal-Mart between midnight and 2 AM, so that he would not have to be around people.  He noted that his medication had made the anxiety more manageable.  Following the mental status evaluation, the pertinet diagnosis was anxiety disorder, NOS.  Dr. A. stated that the Veteran's case was unusual and complex.  There was documentation that the Veteran had diagnosis and treatment of depression in 1997 and an anxiety disorder in 2004.  His symptoms were controlled with medication and he was able to work until his stroke in April 2006.  He had been given several psychiatric diagnoses over the years including depression, panic disorder with agoraphobia, panic disorder without agoraphobia, anxiety disorder, and social phobia.  At present, the Veteran met the DSM-IV criteria for an anxiety disorder, NOS.  Dr. A. opined that it was at least as likely as not that the Veteran's previous anxiety disorder had been aggravated by his medical condition of stroke.  The Veteran's psychiatric disorder was stable and controlled with medication until his stroke, which worsened his anxiety and agoraphobia and significantly impaired his daily function.   

In September 2008, the RO requested that the previous VA examiner, Dr. A., provide a statement of the baseline manifestation of the Veteran's anxiety disorder prior to the aggravation.  Dr. A. responded in September 2008 that after review of the Veteran's medical records, which included primary care provider notes, mental health provider notes, and neurology evaluation, it appeared that the Veteran's Global Assessment of Functioning (GAF) and functional status related to his anxiety disorder were back to baseline (as it was prior to his stroke in April 2006).  Dr. A. determined that it appeared that there was an acute and transitory worsening of his anxiety disorder for a time after the stroke was diagnosed but that now there was no aggravation of the anxiety disorder that could be said to be caused by the stroke.

A VA psychiatric examination was conducted in May 2013.  At that time, the examiner diagnosed the Veteran with an anxiety disorder.  The examiner stated that the Veteran had a complicated psychiatric history.  The Veteran had been treated for depression and anxiety precipitated by a divorce in 1996.  However, symptoms improved and became manageable with medication.  The Veteran's anxiety was markedly increased at least partially as a result of his stroke in April 2006.  After the Veteran's second stroke in April 2012, the Veteran's anxiety was again exacerbated.  However, it was currently much improved, by the Veteran's own admission and the opinion of his daughter, who was present at the examination.  Current mental status evaluation also showed only mild anxiety.  Therefore, the examiner opined that although the Veteran's anxiety disorder, which was present as early as 2004, was less likely as not caused by his subsequent strokes, it was at least as likely as not aggravated by them.          

It is not contended nor does the evidence show that the Veteran's currently diagnosed anxiety disorder had its onset during service, or is otherwise linked to service.  Rather, the Veteran maintains that his anxiety disorder has been aggravated by his service-connected residuals of stroke.  

After reviewing the evidence of record and granting the Veteran the benefit of the doubt, the Board finds that the Veteran's anxiety disorder is secondary to his service-connected residuals of stroke.  See 38 U.S.C.A. § 5107(b) (there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence).  In this regard, the Board finds that the evidence does not show that the Veteran's anxiety disorder was directly caused by his service-connected residuals of stroke.  He clearly had been diagnosed with an anxiety disorder prior to his April 2006 stroke.  However, with respect to the question of aggravation, the Board finds that the relevant evidence is in approximate equipoise as to whether the Veteran's anxiety disorder has been aggravated by his service-connected residuals of stroke, and therefore supports 


the Veteran's claim for service connection for an anxiety disorder on a secondary basis.  See 38 U.S.C.A. § 5107(b)

The Board recognizes that although Dr. A., the VA examiner from the Veteran's March 2008 VA examination, originally opined that it was at least as likely as not that the Veteran's anxiety disorder had been aggravated by his service-connected stroke, she later changed her opinion in a September 2008 addendum wherein she reported that because the worsening of the Veteran's anxiety disorder had been acute and transitory, it was her determination that the anxiety disorder had not been aggravated by the stroke.  However, the evidence of record shows that the Veteran experienced another stroke in April 2012.  In addition, in the May 2013 VA examination report, the examiner opined that the Veteran's anxiety was exacerbated by his stoke.  Moreover, even though the examiner reported that the Veteran's anxiety eventually improved, the examiner ultimately opined that it was at least as likely that the Veteran's anxiety was aggravated by his strokes in 2006 and 2012.     

In light of the above, the Board finds that in reading all of the opinions together, what emerges is positive and negative evidence that is in relative equipoise as to whether the Veteran's anxiety disorder has been aggravated by his service-connected residuals of stroke.  Therefore, the Board finds that, with application of the doctrine of reasonable doubt, service connection for an anxiety disorder as secondary to the Veteran's service-connected residuals of stroke is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.

The Board recognizes that the Veteran has diagnosed psychiatric disorders in addition to his anxiety disorder; specifically social phobia, agoraphobia with panic disorder, and depression.  In light of the fact that the Board is granting service connection for an anxiety disorder, and an anxiety disorder and his other diagnosed psychiatric disorders, including social phobia, agoraphobia with panic disorder, and depression, are rated according to the General Rating Formula for Mental Disorders (38 C.F.R. § 4.130, Diagnostic Codes 9201-9440), a separate discussion as to the Veteran's other psychiatric disorders is unnecessary.  See DSM-IV; 38 C.F.R. §§ 4.125, 4.130 (2011); see also Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009) (regarding whether separate ratings would ever be warranted for variously diagnosed psychiatric disabilities).


III. Claims for Higher Ratings

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

A. Diabetes Mellitus

Factual Background

By a December 2001 rating action, the RO granted service connection for diabetes mellitus type II, associated with herbicide exposure.  The RO assigned a 20 percent disabling rating under Diagnostic Code 7913, effective from April 5, 2001, for the service-connected diabetes mellitus.    

In July 2006, the Veteran requested that his service- connected diabetes mellitus be reevaluated for a higher rating.

A VA examination was conducted in August 2006.  At that time, the examiner stated that the Veteran was unemployed due to his diabetes and stroke which occurred in April 2006.  He had worked as a welder for 25-30 years until he was unable to perform his job.  At present, he was able to perform his activities of daily living without assistance.  The examiner stated that the Veteran used insulin and metformin twice a day to control his diabetes.  The Veteran checked his glucoses 


three times a day.  According to the Veteran, he had hypoglycemic reactions three to four times a month.  The Veteran reported that he followed a restricted diet and saw the dietician.  Due to the severe pain in his feet, he was unable to walk.  He was instructed by his providers to continue to try and walk as much as he could.  The Veteran saw a diabetic care provider every 4 to 8 weeks.  Following the physical examination, the pertinent diagnosis was diabetes mellitus type II, oral and insulin-requiring, poorly controlled.  The examiner stated that the Veteran did not have regulation of activities and functional limitations due to his diabetes.  

In February 2008, a hearing was conducted at the RO before a local hearing officer.  The Veteran stated that about a year ago, he was told to regulate his activities.  

In March 2008, the Veteran underwent a VA examination.  The examiner stated that he had reviewed the Veteran's claims file.  The examiner indicated that there was no history of ketoacidosis and that the Veteran only rarely had hypoglycemic reactions.  He had a reaction about once every three to four months.  Those were characterized by sweating and weakness.   He generally took two glucose tablets with relief of symptoms within a few minutes.  The Veteran gave no history of polyuria or polydipsia.  He was otherwise asymptomatic.  There was no history of hospitalization related to diabetes and he followed an ADA diet.  According to the Veteran, he had gained about 5 pounds over the last 3 months.  There was no restriction of activities related to diabetes.  The Veteran took metformin and insulin to control his diabetes.  He saw his primarily care provider every six months.  There was no history of bladder or bowel impairment related to diabetes.  The pertinent diagnosis was diabetes mellitus type II.      

A VA examination was conducted in May 2010.  The examiner stated that the Veteran was initially placed on oral medications for his diabetes but eventually was also prescribed insulin.  The Veteran indicated that he became hypoglycemic about once every two months.  Once he took glucose tablets or sugar of some sort, the symptoms resolved within a few minutes.  He followed the ADA diet and had no hospitalizations related to diabetes.  The examiner reported that there had been no restriction of activities based on his diabetes.  The Veteran had previously worked as a welder but he stopped working in 2006 due to his stroke.  He used a cane to walk and had limited activities due to the stroke and peripheral neuropathy.   The Veteran was able to perform his activities of daily living.  The pertinent diagnosis was diabetes mellitus type II.  The examiner stated that the Veteran's diabetes was very poorly controlled.  

In April 2013, the Veteran underwent a VA examination.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  The examiner stated that the Veteran's diabetes mellitus was managed by restricted diet and insulin more than 1 injection per day.  According to the examiner, the Veteran did not require regulation of activities as part of his medical management of diabetes mellitus.      


Analysis

For claims for increased rating which do not rise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO has assigned a 20 percent rating under Diagnostic Code 7913 for the Veteran's service-connected diabetes mellitus type II.  Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 10 percent rating for diabetes mellitus is warranted when the condition is manageable by restricted diet only.  A 20 percent rating is warranted for diabetes mellitus when requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted when it requires insulin, restricted diet, and regulation of activities.  A 60 percent rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with 


episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

A note to the criteria provides that compensable complications of diabetes mellitus are to be evaluated separately, unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are to be considered part of the diabetic process under Diagnostic Code 7913.

For purpose of applying Diagnostic Code 7913, medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The Court in Camacho further underscored that regulation of activities, within the context of the rating criteria, consists of the avoidance of strenuous occupational and recreational activities (as defined within the criteria for a 100 percent rating itself).  Id. at 363.

Based on review of the foregoing, an increased rating for diabetes mellitus, type II is not warranted.  Under Diagnostic Code 7913, the current assigned 20 percent evaluation reflects the use of insulin and restricted diet.  Per the rating criteria, the next higher evaluation of 40 percent (and for that matter, any higher evaluation) also requires regulation of activities.  Since the effective date of service connection for diabetes mellitus, the evidence does not indicate regulation of activities directly due to diabetes mellitus.  In addition, with respect to the Veteran's current increased rating claim, he has undergone VA examinations in August 2006, March 2008, May 2010, and April 2013.  These examination reports show that the Veteran's diabetes requires restricted diet and insulin, but not regulation of activities.  The examiners all specifically noted that the Veteran did not require regulation of activities as part of his medical management of his diabetes.  While the evidence of record may show that the Veteran has certain limitations attributable to his peripheral neuropathy, this is a diabetic complication, distinct from the underlying condition.  Service connection has been granted for peripheral neuropathy of both lower extremities and because these associated conditions are separately compensable, they are not to be considered part of the diabetic process for purposes of the Board's analysis under Diagnostic Code 7913.  Thus, diabetes mellitus itself does not result in regulation of activities, per the rating criteria.  Consequently, there is no basis for an increased evaluation under provisions of the VA rating schedule

The Board recognizes that the Veteran has testified that he had been told that he was to regulate his activities.  However, as indicated above, there is no medical evidence of record which shows that occupational and recreational activities have been restricted due solely to his diabetes.  See Camacho, supra.     

In light of the foregoing, the Board is denying the claim for an increased rating for diabetes mellitus.  This determination takes into full account the potential availability of "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review.  The preponderance of the evidence is against the claim, and under these circumstances, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


B. Bilateral Lower Extremities  

Factual Background

VAMC outpatient treatment records show that in May 2006, the Veteran underwent a neurological evaluation.  The examiner noted that the Veteran had chronic pain in his feet due to diabetic polyneuropathy.  The Veteran took Elavil with good results.  The diagnosis was painful paresthesias in the feet; stable on Elavil.  Later in May 2006, the Veteran became tearful when speaking of his neuropathy pain and reported that his "feet hurt."    

Additional VAMC outpatient treatment records reflect that in June 2006, the Veteran was treated at the diabetic clinic.  He stated that he had bilateral lower leg and feet pain which he described as a burning sensation.  According to the Veteran, he had experienced the pain for several years but it had become worse.  The physical examination showed that he had decreased sensation in both lower extremities to pinprick.  In July 2006, he was once again treated at the diabetic clinic.  The examiner stated that the Veteran had diabetes mellitus type II with severe neuropathy including severe burning sensation in his feet with decreased sensation.  

In July 2006, the Veteran filed a claim for service connection for peripheral neuropathy of the bilateral lower extremities as secondary to the service-connected diabetes mellitus type II.  

In September 2006, the Veteran underwent a VA neurological examination.   The examiner sated that the Veteran had been diagnosed with diabetes since 1991.  The Veteran had numbness in the feet that began two years ago and extended to the ankles.  He had burning pain in the soles of his feet.  The Veteran could walk 150 feet before his feet "hurt too bad."  He could continue on after 15 to 20 minutes of rest.  Upon physical examination, the Veteran walked with a cane in his right hand.  Motor strength was 5/5 with normal tone, bulk, and coordination.  He could heel and toe walk leaning heavily on the cane and the wall.  Tandem gait was not attempted.  There was a stocking distribution deficit to temperature sense, and vibration sense was mildly to moderately impaired at the ankles.  The pertinent assessment was of peripheral polyneuropathy with mild sensory loss in the lower extremities.       

In an October 2006 rating action, the RO granted service connection for peripheral neuropathy of the bilateral lower extremities, as secondary to the service-connected diabetes mellitus type II.  The RO assigned a 10 percent disability rating under Diagnostic Code 8520, effective from November 23, 2004, for peripheral neuropathy of the right lower extremity.  The RO further assigned a 10 percent disability rating under Diagnostic Code 8520, effective from November 23, 2004, for peripheral neuropathy of the left lower extremity.

VAMC outpatient treatment records show that in July 2007, the Veteran underwent a diabetes follow-up evaluation.  At that time, it was noted that the Veteran had severe neuropathy.  The Veteran stated that his feet were hurting.  He also noted that had been using Capsaicin cream on his feet but that it no longer seemed to relieve his pain.  In a January 2008 VAMC diabetic foot care treatment record, it was noted that according to the Veteran, he was being seen by a private podiatrist who had recently increased his dosage of Neurontin.  The records from the private podiatrist were subsequently obtained by the RO.  The records, dated from January to December 2008, show intermittent treatment for the Veteran's peripheral neuropathy of the bilateral lower extremities.  The Veteran had complaints of burning in his feet, with numbness and tingling.  

In March 2008, the Veteran underwent a VA neurological evaluation.  He stated that he had numbness and pain in his feet.  The physical examination showed that temperature and fine touch sensation were diminished in the feet.  Vibration was mildly diminished at the ankles.  The pertinent assessment was polyneuropathy with mild sensory loss in the feet.   

A VA neurological examination was conducted in May 2010.  At that time, the examiner stated that the Veteran's polyneuropathy had progressed and that the Veteran had moderate incomplete sensory loss in the feet.      

On April 25, 2013, the Veteran underwent a VA neurological examination.  At that time, the examiner diagnosed the Veteran with diabetic peripheral neuropathy.  In regard to the Veteran's symptoms attributable to his peripheral neuropathy, he had moderate pain, mild paresthesias and/or dysesthesias, and moderate numbness in his lower extremities.  The physical examination showed that he had decreased light touch in his feet and bilateral ankles/lower legs.  The Veteran walked with a rolling walker and he refused to heel/toe/tandem walk.  The examiner stated that the Veteran had moderately severe incomplete paralysis of the sciatic nerve, bilaterally.   The examiner also noted that the Veteran had moderate to severe incomplete sensory loss in the feet due to polyneuropathy.  He further indicated that the Veteran's diabetic peripheral neuropathy impacted his ability to work because he could not walk far and he had poor stability.   

In an August 2013 rating action, the RO increased the disability rating for the Veteran's service-connected peripheral neuropathy of the right lower extremity from 10 percent to 40 percent disabling under Diagnostic Code 8520, effective from April 25, 2013.  In that same rating action, the RO also increased the disability rating for the Veteran's service-connected peripheral neuropathy of the left lower extremity from 10 percent to 40 percent disabling under Diagnostic Code 8520, effective from April 25, 2013.  


Analysis 

As the Veteran has taken issue with the initial rating assigned following the grant of service connection, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, supra.   Thus, the Board must evaluate the relevant evidence since November 23, 2004.  

In this case, the RO has evaluated the Veteran's peripheral neuropathy of the lower extremities under Diagnostic Code 8520 (paralysis of the sciatic nerve).  That code provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520. Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve while Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.      

The Board observes that the words "mild," "moderate," and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).




Entitlement to Initial Ratings in Excess of 10 Percent From November 23, 2004 to April 24, 2013

In reviewing the evidence of record in a light most favorable to the Veteran, the Board finds that the evidence supports the grant of initial 40 percent ratings for his service-connected peripheral neuropathy of the lower extremities for the period of time from November 23, 2004 to April 24, 2013.  Upon a review of the evidence of record from the aforementioned period of time, the Veteran's peripheral neuropathy of the lower extremities was characterized as "mild," "moderate," and/or "severe."  During this period of time, the Veteran also had chronic pain and burning in his feet with decreased sensation.  Thus, on average and resolving any doubt in the Veteran's favor, the Board finds that the symptomatology of the service-connected peripheral neuropathy of the lower extremities from November 23, 2004 to April 24, 2013, more nearly approximates the criteria for a 40 percent rating under the provisions of 38 U.S.C.A. § 4.124a, Diagnostic Code 8520 for moderately severe incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.7 (2013).  Accordingly, an initial rating of 40 percent for peripheral neuropathy of the right lower extremity is warranted for the period of time from November 23, 2004 to April 24, 2013.  In addition, an initial rating of 40 percent for peripheral neuropathy of the left lower extremity is warranted for the period of time from November 23, 2004 to April 24, 2013.  

However, this same evidence dated during the period of time from November 23, 2004 to April 24, 2013, does not show that the Veteran had the symptomatology required for higher ratings of 60 percent.  Although the Veteran's peripheral neuropathy was characterized as "severe" at times, there was no indication that the Veteran also had marked muscular atrophy.  Therefore, the Board finds that the severity of the disability at issue most closely approximates that contemplated by the criteria for a 40 percent rating.  Consequently, for the period of time from November 23, 2004 to April 24, 2013, the Board finds that the Veteran's symptoms are best represented by the criteria for 40 percent ratings, but no more than 40 percent.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  


Entitlement to Initial Ratings in Excess of 40 Percent On and After April 25, 2013

Upon a review of the rating criteria in relation to the evidence from April 25, 2013, to the present, the Board finds that the Veteran's disability picture is best characterized by the assigned 40 percent disability ratings, and that therefore, there is a preponderance of evidence against the claims for higher disability ratings on and after April 25, 2013 for the service-connected peripheral neuropathy of the lower extremities.  The Board notes that at the time of the April 25, 2013 VA examination, the examiner specifically characterized the Veteran's peripheral neuropathy of the lower extremities as "moderately severe incomplete paralysis of the sciatic nerve, bilaterally."  In addition, at no time pertinent to this appeal has there been evidence showing that the Veteran has severe neuropathy with marked muscular atrophy.  [Emphasis added.]  There has also been no evidence of record showing that the Veteran has complete paralysis of the sciatic nerve.  Therefore, the Board finds that the severity of the disability at issue most closely approximates that contemplated by the criteria for a 40 percent rating.

For the above reasons, the Board concludes that there is a preponderance of evidence against the Veteran's claim for an initial rating in excess of 40 percent for peripheral neuropathy of the right lower extremity on and after April 25, 2013.  In addition, there is a preponderance of evidence against the Veteran's claim for an initial rating in excess of 40 percent for peripheral neuropathy of the left lower extremity on and after April 25, 2013.  As there is a preponderance of evidence against the claims for ratings in excess of 40 percent, the benefit-of- the-doubt doctrine does not apply; therefore, the claims for staged ratings in excess of 40 percent from April 25, 2013, must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




C. Extraschedular considerations

In exceptional cases, including when a disability causes marked interference with employment or requires frequent periods of hospitalization, a higher evaluation may be available on an extraschedular basis.  See 38 C.F.R. § 3.321(b) (2013).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedular is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence does not present such an exceptional or unusual disability picture that available schedular evaluations are inadequate, particularly as the rating criteria are thorough and the Veteran does not manifest or describe symptomatology outside of those criteria.  The evidence does not show functional impacts which affect the Veteran's life in an exceptional or unusual way.  In addition, the Veteran is not working not only due to his diabetes and peripheral neuropathy of the lower extremities, but also due to his other service-connected disabilities and is in receipt of a TDIU rating, effective from May 20, 2010.  Accordingly, the Board finds that referral for consideration of an extraschedular 

rating is not warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for an anxiety disorder, as secondary to service-connected residuals of stroke, is granted.  

Entitlement to a rating in excess of 20 percent for diabetes mellitus type II is denied.   

For the period of time from November 23, 2004 to April 24, 2013, an initial 40 percent rating for peripheral neuropathy of the right lower extremity secondary to diabetes mellitus type II is granted, but no more than 40 percent, subject to the law and regulations governing the payment of monetary awards.

Entitlement to a staged rating in excess of 40 percent for peripheral neuropathy of the right lower extremity secondary to diabetes mellitus type II from April 25, 2013, is denied.  

For the period of time from November 23, 2004 to April 24, 2013, an initial 40 percent rating for peripheral neuropathy of the left lower extremity secondary to diabetes mellitus type II is granted, but no more than 40 percent, subject to the law and regulations governing the payment of monetary awards.

Entitlement to a staged rating in excess of 40 percent for peripheral neuropathy of the left lower extremity secondary to diabetes mellitus type II from April 25, 2013, is denied.


REMAND

VA treatment records show that in April 2006, the Veteran had a stroke secondary to his diabetes mellitus type II.  In July 2006, he filed a claim for impairment associated with his stroke.  In October 2006, the RO granted service connection for a stroke and assigned a 100 percent rating from July 19, 2006, and a noncompensable (0 percent rating) from December 1, 2006.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8008, thrombosis of brain vessels are to be rated as 100 percent disabling for six months, and thereafter rate on residuals, with a minimum of 10 percent.  In rating diseases and residuals of neurological conditions and convulsive disorders, it is noted that speech disturbances, tremors, and visceral manifestations, among other symptoms, should especially be considered.  38 C.F.R. § 4.124a.

The evidence of record shows that since the Veteran's April 2006 stroke, he experienced another stroke in April 2012.  In addition, it appears that he might have undergone an additional stroke in 2013.  Therefore, the Board finds that a new, more contemporaneous examination is needed prior to a final adjudication of the Veteran's current claim in order to determine whether the Veteran has any residuals from these strokes.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In addition, in March 2012, the Board remanded this case in order to determine whether the Veteran had any residuals of his original stroke in April 2006.  The Board noted that the Veteran had undergone VA examinations, dated in September 2006, March 2008, and May 2010, which were all conducted by a Dr. U.  In the examination reports, Dr. U. opined that the Veteran did not have any residuals of his stroke.  He stated that although the Veteran had speech problems, including stuttering, and experienced fidgetiness, those symptoms predated the stroke.  However, in the March 2012 remand, the Board found that the opinions from Dr. U. were not sufficient for making a determination in this case for a number of reasons. Dr. U. determined that the Veteran did not have any stroke residuals, in part, because previous treatment records showed that he had complained of fidgetiness prior to his stroke and that his speech problems also predated the stroke.  Specifically, Dr. U. referred to a neurology record that was dated on August 30, 2006, which allegedly showed that the Veteran's speech problems/fidgetiness predated his stroke.  However, such record had not yet been associated with the claims file and the Board remanded the case in order to obtain the record.  

In addition, the Board indicated that the rationale Dr. U. used for his opinion was not very probative.  The Board noted that VA treatment records did not reflect consistent findings of trembling and fidgetiness until after the stroke; nor did medical records reflect any findings of stuttering or speech problems prior to the stroke.  Moreover, the Veteran and his mother had both indicated that the Veteran did not stutter prior to the stroke.  He reportedly could not properly pronounce the letter "s" as a child but that was resolved at that time.  A May 2006 MRI report noted that his speech was normally halted and a January 2008 VA treatment record noted stuttering, as always.  However, those records were both after the time of the stroke and it was not clear if the findings were meant to apply to the time period prior to the stroke.    

Pursuant to the remand, the RO obtained the VA neurology record that was dated on August 30, 2006, that had been referred to by Dr. U.  However, upon a review of the record, the only reference to the Veteran's speech was that it was "normally halted."  There was no indication that the Veteran had speech problems or experienced fidgetiness prior to his stroke.  Therefore, given that the evidence of record shows that the Veteran's speech problems were not manifested until after his stroke in April 2006, and his complaints of fidgetiness were also not reflected in the record until after his stroke, and in consideration of the fact that the Veteran is competent to give evidence about observable symptoms such as experiencing speech problems and fidgetiness ( see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)), the Board finds that the Veteran's speech problems, including stuttering, and his fidgetiness were not present prior to his April 2006 stroke.   Thus, it must be determined if these symptoms are residuals of the April 2006 stroke and any subsequent diabetes-related stroke.  

Finally, as the case must be remanded for the foregoing reasons, the Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from the Jackson VA treatment facility, dated since April 2013.  

2.  Thereafter, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA neurology examination by a physician.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.

The examiner should acknowledge the Veteran's stroke in April 2006.  The examiner should also indicate whether the Veteran's stroke in April 2012 was diabetes-related, and whether the Veteran has had any diabetes-related strokes since then, specifically in 2013.  

The examiner should identify all residuals attributable to the Veteran's stroke(s).  In doing so, the examiner MUST specifically determine whether the Veteran experienced any left-sided facial numbness, stuttering or other speech impairment, or fidgetiness and/or trembling, etc., that were residuals of his April 2006 stroke, and any other diabetes-related stroke since then.  In making this determination, the examiner MUST recognize that the Veteran's speech problems, including stuttering, and his fidgetiness were not present prior to his April 2006 stroke.    

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


